Filed 8/27/20 P. v. Jones CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                  2d Crim. No. B305360
                                                           (Super. Ct. No. MA063477)
     Plaintiff and Respondent,                                (Los Angeles County)

v.

MELVIN EDWARD JONES,

     Defendant and Appellant.


                   In 2015, a jury convicted Melvin Edward Jones of
assault with force likely to cause great bodily injury (Pen. Code,1
§ 245, subd. (a)(4)), criminal threats (§ 422, subd. (a)), and
threatening a witness (§ 140, subd. (a)). The jury also found true
allegations that Jones inflicted great bodily injury when he
committed his assault (§ 12022.7, subd. (a)) and that he
committed all three of his crimes for the benefit of a criminal
street gang (§ 186.22, subd. (b)(1)). In a bifurcated proceeding,
the trial court found true allegations that Jones had two prior


         1 Unlabeled         statutory references are to the Penal Code.
“strike” convictions (§§ 667, subds. (b)-(i), 1170.12, subds. (a)-(d))
and two prior serious felony convictions (§ 667, subd. (a)(1)), and
that he served two prior prison terms (§ 667.5, subd. (b)). It
sentenced him to 38 years to life in state prison: 25 years to life
on the assault, a consecutive 10 years on the prior serious
felonies, and a consecutive three years for inflicting great bodily
injury. The court also ordered him to pay a $5,000 restitution
fine (§ 1202.4, subd. (b)).
              This court affirmed the judgment on appeal. (People
v. Jones (Aug. 15, 2016, B262297) [nonpub. opn.].) Four years
later, after the judgment had become final, Jones moved to vacate
his restitution fine due to an inability to pay. (See People v.
Dueñas (2019) 30 Cal.App.5th 1157.) The trial court denied
Jones’s motion.
              Jones then filed a petition for writ of habeas corpus,
arguing: (1) pursuant to Senate Bill No. 1393 (S.B. 1393), the
trial court should exercise its discretion to strike the prior serious
felony enhancements to his sentence, and (2) the court should
strike the great bodily injury enhancement because that
enhancement cannot attach to a conviction for assault with force
likely to produce great bodily injury. The court denied Jones’s
petition.
              We appointed counsel to represent Jones in his
appeal from the denial of his Dueñas motion. After counsel
examined the record in that case, he filed an opening brief that
raises no arguable issues. (People v. Wende (1979) 25 Cal.3d 436,
441.) Jones then filed a supplemental letter brief, asserting the
same arguments raised in his petition for writ of habeas corpus.
But because Jones did not raise those issues in his Dueñas
motion, we cannot consider them here. (People v. Case (2018) 5




                                  2
Cal.5th 1, 44-45 [issue cannot be raised for the first time on
appeal].) Even if we could, we would reject them: S.B. 1393 does
not apply retroactively to final convictions. (People v. Alexander
(2020) 45 Cal.App.5th 341, 343.) And bodily injury is not an
element of assault, which permits a great bodily injury
enhancement to attach to an assault conviction. (People v. Brown
(1980) 110 Cal.App.3d 24, 34.)
            Jones also purports to appeal from the trial court’s
order denying his petition for writ of habeas corpus. No appeal
lies from such an order. (Briggs v. Brown (2017) 3 Cal.5th 808,
836.)
            The trial court’s February 10, 2020, order denying
Jones’s Dueñas motion is affirmed. The appeal from the
February 18, 2020, order denying Jones’s petition for writ of
habeas corpus is dismissed.
            NOT TO BE PUBLISHED.




                                    TANGEMAN, J.
We concur:



             GILBERT, P. J.



             PERREN, J.




                                3
                  Kathleen Blanchard, Judge

             Superior Court County of Los Angeles

                ______________________________

             Richard B. Lennon, under appointment by the Court
of Appeal, for Defendant and Appellant.

           No appearance for Plaintiff and Respondent.